Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Acknowledgment is made of the amendment filed on 01/05/2022 after the Notice of Allowance issued on 10/20/21, merely to correct some minor informalities without changing the scope of the allowed application. The amended claims, of the minor informalities, are being entered in this Corrected Notice of Allowance.
Allowable Subject Matter
3.	Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a plurality of signal lines on the first substrate, including a first part line intersecting the first scan line and the second scan line, a second part line connected to the first part line, a third part line intersecting the first scan line and the second scan line, and a fourth part line connected to the third part line; a plurality of partitioned portions on the first substrate, including a first pixel partitioned by the first scan line, the second scan line, the first part line, and the third part line and a second pixel partitioned by the second scan line, the third scan line, the second part line, and the fourth part line, the second pixel being adjacent to the first pixel; a first electrode that is disposed in the first pixel and that has a first slit; and a second electrode that is disposed in the second pixel and that has a second slit, wherein the first slit extends in a first direction along the first part line and the third part line and has first slit ends that are both ends of the first slit, a first connecting portion is a part of the first part line and adjacent to a connection of the first part line and the second part line, and intersects the second scan line at right angles, a second connecting portion is a part of the third part line and adjacent to a connection of the third part line and the fourth part line, and intersects the second scan line at right angles, the first slit ends each are orthogonal to the first scan line and the second scan line and parallel to the first connecting portion and the second connecting portion, the second slit has second slit ends that are both ends of the second slit and the second scan line is disposed between the first slit ends and the second slit ends.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-4 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 5 is the inclusion of the limitation 
“…the scan lines including a first scan line, a second scan line, and a third scan line; a plurality of signal lines including a first part line intersecting the first scan line and the second scan line at right angles, and a second part line intersecting the first scan line and the second scan line at right angles; a pixel partitioned by the first scan line, the second scan line, the first part line, and the second part line; and an electrode that is disposed in the pixel and that has a slit, wherein the slit has a main portion and both ends, the main portion of the first slit, a portion of the first part line, and a portion of the second part line are inclined at a same angle and are parallel to each other, the both ends of the slit are orthogonal to the first scan line and the second scan line, and each of the both ends of the slit is parallel to: a part of the first part line at an intersection of the first part line and the second scan line; and a part of the second part line at an intersection of the second part line and the second scan line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 5. Claims 6 and 7 are also allowed due to their virtue of dependency
Kaneko et al. US 2007/0229749, Sakurai et al. US 2010/0157228 and Lee et al. US 2012/0127148 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871